
	

113 HR 1144 IH: Alabama-Coushatta Tribe of Texas Equal and Fair Opportunity Settlement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1144
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Stockman
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To restore an opportunity for tribal economic development
		  on terms that are equal and fair, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Alabama-Coushatta Tribe of Texas Equal
			 and Fair Opportunity Settlement Act.
		2.Congressional
			 findings and declaration of policyCongress finds and declares that:
			(a)Findings and
			 declarations
				(1)It is the policy
			 of the United States to promote tribal self-determination and economic
			 self-sufficiency and to support the resolution of disputes over historical
			 claims.
				(2)Sam Houston, as a
			 leader in the Texas Revolution and the President of the Republic of Texas,
			 established friendly relations with the tribes, expressed his personal
			 appreciation for the assistance of the tribes during the fight for Texas
			 independence, and endeavored to protect their lands and rights.
				(3)The United States,
			 pursuant to Federal law and in accordance with several Federal court decisions,
			 has affirmed the rights of tribes, including the Alabama-Coushatta Tribe of
			 Texas (Alabama-Coushatta Tribe), to free and undisturbed use and
			 occupancy of its aboriginal lands, including the right to compensation when
			 those rights are violated.
				(4)The
			 Alabama-Coushatta Tribe holds aboriginal title to land in southeastern Texas
			 that has been subject to illegal trespass and use, depriving the
			 Alabama-Coushatta Tribe of critical economic development opportunities,
			 including valuable timber production and oil and gas leasing.
				(5)In June 2000, the
			 United States Court of Federal Claims ruled that the Alabama-Coushatta Tribe
			 retained aboriginal title to 5.5 million acres of land in southeastern Texas.
			 In its decision, the Court also ruled that the United States is responsible for
			 the Tribe's loss of use of more than 2.85 million acres.
				(6)In October 2002,
			 the United States Court of Federal Claims adopted the sum of Two Hundred
			 Seventy Million Six Hundred Thousand Dollars ($270,600,000) as the jointly
			 stipulated amount of economic damages to be recovered by the Alabama-Coushatta
			 Tribe from the United States.
				(7)There is pending
			 before the United States District Court for the Eastern District of Texas a
			 lawsuit by the Alabama-Coushatta Tribe, seeking declaratory and injunctive
			 relief based on the United States failure to discharge its fiduciary duty to
			 the Tribe.
				(8)Despite the
			 Alabama-Coushatta Tribe's strongly held beliefs about the rights it possesses
			 regarding its aboriginal lands, the Tribe has decided to forego, relinquish,
			 waive, and otherwise disclaim any such rights, on the condition that Congress
			 authorize a restoration of its Federal status, as hereinafter described.
				(9)The Congress
			 shares with the State of Texas and the parties to this litigation a desire to
			 empower the Alabama-Coushatta Tribe to govern its own economic future and
			 appreciates the Tribe's willingness to forego its aboriginal rights in exchange
			 for improved economic self-sufficiency.
				(10)This legislation
			 represents a good faith effort on the part of Congress to provide the
			 Alabama-Coushatta Tribe with an economic development opportunity under the same
			 terms and conditions as other federally recognized Indian tribes, in exchange
			 for the Tribe's agreement to relinquish its rights as described above.
				(11)In the absence of
			 Congressional action, these land claims and related claims will be pursued
			 through the courts, a process which in all likelihood will consume many years
			 and thereby promote hostility and uncertainty in the State of Texas, to the
			 ultimate detriment of the Alabama-Coushatta Tribe, its members, and all other
			 citizens of the State of Texas.
				(b)PurposesIt is the purpose of this subchapter—
				(1)to recognize the
			 Alabama-Coushatta Tribe's loss of its aboriginal lands and the resulting loss
			 of any economically productive use of those lands for decades;
				(2)to restore an
			 economic development opportunity to the Alabama-Coushatta Tribe on terms that
			 are equal and fair;
				(3)to resolve
			 questions about the rights and obligations of those landowners in Texas that
			 hold title subject to the Tribe's aboriginal title; and
				(4)to insulate the Federal Government and
			 taxpayers from potentially greater and ongoing liability from these
			 claims.
				3.Restoration Act
			 amendmentFor the purpose of
			 restoring an economic development opportunity on terms that are equal and fair,
			 Section 207 of the Alabama-Coushatta Tribes of Texas Restoration Act, Public
			 Law 100–89 (25 U.S.C. 737) is hereby deleted.
		4.Judgment and
			 dismissal of litigationNot
			 later than six months after the date of enactment, the United States and the
			 Alabama-Coushatta Tribe of Texas shall execute and file with the United States
			 District Court for the Eastern District of Texas in the pending litigation a
			 motion for entry of final judgment in accordance with the terms of this
			 subchapter.
		5.Approval of prior
			 transfers and extinguishment of claims and aboriginal title
			(a)Approval and
			 ratification of prior transfersAny invalid transfer before the date of the
			 introduction of this legislation of land or natural resources located within
			 the State of Texas, including but not limited to transfers pursuant to a
			 statute or treaty of, or with, any State or the United States, from, by, or on
			 behalf of the Alabama-Coushatta Tribe of Texas, or any predecessor in interest
			 or any of its members, shall be deemed to have been made in compliance with the
			 Constitution and all laws of the United States. Congress hereby does approve
			 and ratify any such invalid transfer effective as of the date of said
			 transfer.
			(b)Extinguishment
			 of aboriginal titleBy virtue
			 of the approval and ratification of a transfer of land or natural resources
			 effected by subsection (a) of this section, any aboriginal title held by the
			 Alabama-Coushatta Tribe of Texas, or any predecessor in interest or any of its
			 members, to any land or natural resources the transfer of which was approved
			 and ratified by subsection (a) of this section shall be regarded as
			 extinguished as of the date of such transfer.
			(c)Extinguishment
			 of claimsBy virtue of the
			 approval and ratification of a transfer of land or natural resources effected
			 by this section, or the extinguishment of aboriginal title effected hereby, any
			 claim (including any claim for damages for trespass or for use and occupancy)
			 by, or on behalf of, the Alabama-Coushatta Tribe of Texas, or any predecessor
			 in interest or any of its members, against the United States or the State of
			 Texas which is based on—
				(1)any interest in or
			 right involving any land or natural resources the transfer of which was
			 approved and ratified by subsection (a) of this section, or
				(2)any aboriginal
			 title to land or natural resources the extinguishment of which was effected by
			 subsection (b) of this section,
				shall be
			 regarded as extinguished as of the date of any such transfer.(d)Savings
			 provisions
				(1)Nothing in this
			 section shall be construed to affect or eliminate the personal claim of an
			 individual Indian (except for a Federal common law fraud claim) which is
			 pursued under any law of general applicability that protects non-Indians as
			 well as Indians.
				(2)Nothing in this
			 subchapter is intended to alter the status of lands held in trust by the United
			 States on behalf of the Alabama-Coushatta Tribe of Texas.
				
